Citation Nr: 1603106	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for service-connected migraine headaches.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for thoracolumbar spine disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a skin disability.

8.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2013 and June 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A claim of service connection for PTSD may encompass claims of service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

The Board acknowledges that the issue of entitlement to a rating higher than 30 percent for service-connected total right knee replacement appears to have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  Declining jurisdiction at this time also allows for due process and proper notification to the Veteran and his representative when the issue is ripe for appellate consideration.

The issues of a higher rating for migraine headaches, service connection for a heart disability, a psychiatric disorder, and a skin disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Cervical spine disability is caused by the service-connected right knee disability, status-post total knee replacement.

2.  Thoracolumbar spine disability is caused by the service-connected right knee disability, status-post total knee replacement.

3.  Left knee disability is caused by the service-connected right knee disability, status-post total knee replacement.


CONCLUSION OF LAW

1.  The criteria for service connection for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for degenerative joint disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Post-service medical treatment records show that the Veteran had been diagnosed as having degenerative joint disease of the cervical spine, thoracic spine, lumbar spine, and left knee.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met. 

The Veteran is service-connected for right knee disability, status-post total knee replacement, which the Veteran claims is causing his cervical spine, thoracolumbar spine, and left knee disabilities.  

During private treatment in January 2012, the Veteran was treated for bilateral knee pain and was diagnosed as having bilateral knee degenerative joint disease and received cortisone shots in both knees.

A private chiropractic physician opined in an August 2012 examination report that the Veteran's degenerative joint disease of the cervical spine, thoracic spine, lumbar spine, and left knee were more likely than not directly and causally related to injury to the right knee by chronic and constant adaptation and compensation for altered gait and weight shifting.  

The Veteran stated in his June 2014 substantive appeal that he observed that his left knee, cervical spine, and low back disabilities have increased following the total right knee replacement surgery in July 2013.

In consideration of this evidence, and as the Veteran is competent to observe that his left knee and spine disabilities have become more painful since his right knee surgery, the Board finds his statements to be credible.  Additionally, the Board finds after resolving reasonable the benefit of the doubt in his favor, the Veteran's left knee, cervical spine and thoracolumbar spine disabilities are caused by his service-connected right knee disability based on the evidence of record.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for the left knee, cervical spine and thoracolumbar spine disabilities-best characterized as degenerative joint disease-is warranted on a secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.


ORDER

Service connection for degenerative joint disease of the cervical spine is granted as a disability associated with service-connected right knee disability.

Service connection for degenerative joint disease of the thoracolumbar spine is granted as a disability associated with service-connected right knee disability.

Service connection for left degenerative joint disease of the left knee is granted as a disability associated with service-connected right knee disability.


REMAND

In the June 2014 substantive appeal, the Veteran stated that his service-connected migraine headaches had worsened.  His last VA examination for headaches was in October 2013.  Thus, his service-connected migraine headaches may have increased in severity since the most recent VA examinations from several years ago.  The Board therefore finds that this claim should be remanded to afford the Veteran a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As the current severity of the Veteran's migraine headaches could have an impact on the outcome of the issue of TDIU, that issue is considered inextricably intertwined.  Additionally, the TDIU issue should be considered again after implementation of the three service connection grants detailed above.  As such, the Board finds that the TDIU issue should be remanded as well.

The Veteran claims that he has been diagnosed as having PTSD, which is due to service.  His claimed in-service stressor is related to his military occupation specialty assembling and making ready guided weapons, which included briefings to assess damage and watching films of enemy casualties.  In August 2012, a private psychologist diagnosed the Veteran as having PTSD and a mood disorder, not otherwise specified.  The Veteran associated his symptoms of PTSD to service; however, the examiner did not make a clear finding as to the cause of the Veteran's diagnosed psychiatric disorders.

Also, the Veteran was diagnosed in August 2012 by a private chiropractic physician as having a provisional diagnosis of ischemic heart disease which was more likely than not directly and causally related to Agent Orange exposure and stated that his diagnosis should be confirmed by a specialist.

Finally, the Veteran is claiming that his current skin disability of ectopic dermatosis is related to in-service skin problems, which were documented.  Service treatment records show that the Veteran reported having skin problems on separation and he had been treated for herpes during service.  The Veteran was diagnosed in August 2012 by a private chiropractic physician as having an ectopic dermatosis on his upper back that was present when the Veteran was in Thailand and the condition similar to porphyria cutanea tarda persisted and was treated with steroid ointment to the present.

The Veteran has not yet been afforded a VA examination in connection with these claimed disabilities on appeal.  Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine whether any current psychiatric disability, skin disability and possible heart condition are related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran's claim for a heart disability as secondary to exposure to Agent Orange must be further developed.  Personnel records reflect that the Veteran served in Thailand on the Ubon Airfield with the 408th Munitions Maintenance Squadron (MMS) beginning on April 24, 1970, as a missile guidance and control specialist.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era in the VA Adjudication Manual.  See VBA Manual M21-1, IV.ii.1.H.5 (2015).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  These provisions should be accomplished on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Take all action required by the M21-1 with regard to claims such as this one involving claimed exposure to Agent Orange in Thailand during the Vietnam Era, including VBA Manual M21-1, IV.ii.1.H.5.

In particular, request that the approximate dates, location, and nature of the Veteran's alleged exposure to herbicides while stationed in Thailand.  Also, the JSRRC should attempt to verify the nature of his duties in the occupational specialty as a missile guidance and control specialist and whether such duties would have placed him near the perimeter of any base. 

2.  Thereafter, produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure in the Republic of Thailand.

3.  Following the above development, schedule the Veteran for a VA examination(s) in connection with the psychiatric disorder, skin disability, and heart disability claims by an appropriate medical professional.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should provide an opinion as to whether any psychiatric disorder, skin disability, and heart disability at least as likely as not had its onset during, or is otherwise related to, the Veteran's active service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected migraine headaches.  The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's migraine headaches and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must comment, without regard to the Veteran's age or nonservice-connected disabilities, on the effect that his service-connected disabilities, either individually or in the aggregate, have on his ability to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


